Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18 are allowed.
Polo US 2018/0332377, FIG. 1A, discloses each of the input stages 102 and 104 includes a respective current biasing transistor 110 that acts as a controlled current source for a respective source follower transistor 112. In an embodiment, current biasing transistors 110 and source follower transistors 112 may be implemented as Metal Oxide Semiconductor Field Effect Transistors (MOSFETs), and in particular, as p-channel Metal Oxide Semiconductor (PMOS) transistors. To provide gate voltage bias and to allow signal swing at the gates of each of current biasing transistors 110, these gates are each connected via a respective high-ohmic resistance stage 122A to a voltage V.sub.REF1. Voltage V.sub.REF1 is filtered by low-pass capacitors 107, which each has a respective capacitance C.sub.p. In each of the input stages 102 and 104, one of these low-pass capacitors 107 is respectively connected between the gate of current biasing transistor 110 and a low-side rail voltage V.sub.SS. Each of current biasing transistors 110 also has its respective source connected to a high-side rail voltage V.sub.DD. In alternative embodiments, low-pass capacitors 107 are connected between the gate of current biasing transistor 110 and high-side rail voltage V.sub.DD in order to achieve a better power supply rejection ratio (PSRR). When the sources of biasing transistors 110 and low-pass capacitors 107 all referenced to high-side rail voltage V.sub.DD, the change in the gate-source voltage of current biasing transistors 110 caused by a transient voltage on high-side rail voltage V.sub.DD is reduced.
Dandu et al. US 2018/0269840, FIGS. 5 and 6, discloses a graph 500 in FIG. 5 shows a neutralization capacitance curve 502 as a function of the voltage control signal VC. The curve 502 is one example of the neutralization capacitance between the amplifier input and the amplifier 
None of the references cited in record disclose or suggest a differential input circuit, comprising: a first power sub-circuit configured to output a first signal, a second signal, and a third signal under control of a first bias signal, wherein the third signal is transmitted to a first node; a second power sub-circuit connected to the first power sub-circuit, receiving the first signal, and outputting a fourth signal and a fifth signal, wherein the fifth signal is transmitted to a second node; a first shunt sub-circuit connected to a fourth signal output terminal outputting the fourth signal, a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN N CHOW/               Primary Examiner, Art Unit 2623